Ladd, J.
The defendant Johnson executed the mortgage upon which plaintiff obtained judgment, and thereafter, September 30,-1889, conveyed the mortgaged premises to the defendants Stuart and Wind. The deed contained this clause: “Subject, however, to a mortgage given to the Philadelphia Mortgage & Trust Company of Philadelphia,' Pennsylvania, for three thousand dollars, and interest, which the grantees hereby assume and agree to pay.” In their cross-petition, filed February 18,1895; the defendants ask that such deed be reformed by striking therefrom the clause quoted, as having been placed therein by fraud. The answer filed by plaintiff denies this, and. the issue of fact thus presented is the only question for determination Ho useful purpose will be served by a discussion of the evidence. It is sufficient to say that, after carefully reading it and examining the authorities «ited, we conclude that the judgment of the district court was fully Warranted thereby, and that it should be affirmed.